                            Case 19-50269-JTD              Doc 46           Filed 08/26/19       Page 1 of 2




                                       Lnrunrs RnrH                         & CoBB LLP
                                                A LIMITED LIABILITY PARTNERSHIP
                                                       ATTORNEYS AT LA\ø

                                                      919 M^RKrì r S rRlrlr, Slrrrri I 800
                                                               I).O. llox 2087
                                                      Wn.ìvrrN(it()N, l)[ì.^wARt] I 98!)9
                                                              www.lrclaw.conl
Kerri K. Mumford                                                                                   'l'elephonc: 302.467.4400
Direct l)ial: 302.467.4414                                                                         Iracsinrile: 302.467,4450
Linlail   :   mumford(¿i)lrclaw, com


                                                           August 26,2019

VIA ECF FII,ING
'Ihe l-lonorable John T. l)orsey
United States Iìankruptcy Court for the District of'Delaware
824 North Market Street, 5tl'Iiloor
V/ilmington, Delaware 1 9801

                 RE: GSCP VI EdgeMarc l{oldings, [,.L.C., et g!.                       v. ETC Northeøst Pipeline,        LLC,
                     Adv. Pro" No. 19-50269 (,ITD)

Dear Judge l)orsey,

       T'ogether with Davis Polk & Wardwell LLP ("DPVy'"), Landis Rath & Cobb LLP
("LRC") represents the debtors and debtors-in-possession (collectively, the "Debtors") in their
Chapter 11 proceedirrgs jointly ad¡rinistered under Case No. 19-11104 (.fTD) (the "Chapter 11
Cases").' We write in advance of the omnibus hearing scheduled f-or Wednesday, August 28,
2019 at I l:00 a.m. (prevailing Eastem Tirne) (the "I'learinq") respectfully requesting that Your
Honor hold a status conference at the Hearing to determine the deadline by which the Debtors
and/or the Oflicial Clornmittee of lJnsecured Creditors appointed in the Chapter I I Cases (the
"Commi6ç") may fìle ¿r motion to intervene or cltherwise respond to the moti<lns pending in the
above-r'ef-erenced adversary proceecling (the "Adversary _Pleçççdl-!g") to the extent they
ultimately determine it is necessary to do so.

The Fending Motions

        On.Tune 11,2019. ETCI Norlheast Pipeline, I-LCI ("El'C") filed the Defendanl's MoÍion
to Dismiss [D.1. 9] (the "Mq1lQulo Dismiss") seeking dismissal of all causes of action assefted
by GSCIP Vtr EclgeMarc FloldiLrgs, 1..L.C.. GSIIP VI Parallel [lclgeMarc F{olclings. t,.t..C.. V/SllP
and Bridge 2A121:dgelvlalc lloldirrgs, L.1,,C., and lìM Ifolclco I-l-Cl (collectively, the "Equity
Owners" and together with E1'C, the "Parties") in their complaint against ETC (the
"eg¡qpl4in1"). On July 30.2019, the Ïrcluity Ownels filed the Equity Owner,g' Memorandum oJ'
Law in Opltosition to Energy T'ran,s/ër's Molion to Dismiss [D.1. 33]. On August 16,2019, ETC
filed the Deþndant's lleply in Sup¡torl of its Motion lo Dismlss [D.1. 411. On August 21,2019,
E'fC requested oral argument on the Motion to Dismiss [D.I. 441.

' LRC is the l)ebtors'           sole counsel in conncction with the Adversary Proceeding (defined below).



{ l 239.002-W00573e4.3 )
                      Case 19-50269-JTD   Doc 46   Filed 08/26/19   Page 2 of 2
The Honorable John T. Dorsey
August 26,2019
Page2

        On July 30,2019, the Equity Owners filed the Equity Owners' Motionfor Abstention and
Remand [D.I. 35] (the "Abstention/Remand Motion" and together with the Motion to Dismiss,
the "Pending Motions") requesting that the Court remand the Adversary Proceeding to the
Commercial Division of the New York Supreme Court, New York County. On August 16,2019,
ETC filed ETC Northeast Pipeline LLC's Oppositionto Equity Owners'Motionfor Abstention
and Remand lD.I. 421. On August 23,2019, the Equity Owners frled the Reply Brief in Support
of Equity Owners' Motionfor Abstention and Remand [D.I. 45].

Requestfor        ø Stay


        The Motion to Dismiss argues, among other things, that the Equity Owners do not have
standing to assert the claims set forth in the Complaint because such claims belong to the
Debtors' estates andlor are based on the same recovery as claims the Debtors' estates may hold
against ETC. The Equity Owners clisagree. As Your Honor is aware, the hearing on the sale of
the Debtors' Pemrsylvania assets has been continued to September 24, 2019 (the "Sale-
Headng"). The Debtors believe that at this point in the Chapter 11 Cases it is premature to
address what claims are property ol'the Debtors' estates and how such claims will be monetized
to maximize value lbr their estates.

        Prior to filing this letter, the Debtors conferred with counsel to the Equity Owners and
ETC and requested that the Parties consent to stay all matters in the Adversary Proceeding,
including the Pending Motions, until after the Sale Hearing. While the Debtors were able to
reach agreement rvith the Equity Sponsors, they could not reach agreement with ETC.
Accordingly, the f)ebtors respectfirlly request that the Court hold a status conference at the
Hearing to discuss an appropriate briefing schedule for the Debtors and/or the Committee to
intervene in the Adversary Proceeding or otherwise respond to the Pending Motions.




cc        Michael P. Lynn, Esq. (via E-Mail)
          LauraDavis Jones, Esq. (via E-Mail)
          Emil A. Kleinhaus, Esq. (vlø E-Mail)
          Patrick A. Jackson, Esq. (viu E-Mail)
          Robert J. Dehney, Esq. (vfø E-Mail)
          Sigmund S. Wissner-Gross, Esq. (vla E-Mail)




{ l 239.002-W005',t394.31
